Citation Nr: 1041004	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma, 
claimed as due to ionizing radiation exposure and/or excessive 
sun exposure.

2.  Entitlement to service connection for squamous cell 
carcinoma, claimed as due to ionizing radiation exposure and/or 
excessive sun exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1944 to June 1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In June 2008, the Board remanded these claims to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for further 
evidentiary development.

In June 2010, the Board referred this case for expert medical 
opinion from a Veterans Health Administration (VHA) 
dermatologist.  The VHA opinion obtained, dated July 2010, was 
provided to the Veteran and his representative for review in 
August 2010.  The Veteran was also provided a 60-day period of 
time to provide additional evidence and/or argument in support of 
his claim.  As that time period as passed, the Board may proceed 
with appellate review of the claims.


FINDINGS OF FACT

1.  The Veteran participated in the occupation of Nagasaki from 
September 23-28, 1945 wherein he was exposed to ionizing 
radiation in a total external gamma dose of 0.04 rem with upper 
bound total dose of 0.12 rem, a total skin dose beta plus gamma 
to the back of .25 rem with an upper bound of .76 rem, a total 
skin dose beta plus gamma to the neck/head of .23 rem with an 
upper bound of .69 rem, and no neutron radiation.

2.  The most credible evidence establishes that the Veteran had 
unprotected sunlight exposure during his service aboard the USS 
MENARD and the USS ARISTEUS, but that the majority of his service 
occurred in areas protected from sunlight.

3.  The Veteran's basal cell carcinomas, which were first shown 
medically many years after his period of active service, were not 
caused by the cumulative exposure to ionizing and ultraviolet 
radiation in service.

4.  The Veteran's squamous cell carcinomas, which were first 
shown medically many years after his period of active service, 
were not caused by the cumulative exposure to ionizing and 
ultraviolet radiation in service.


CONCLUSIONS OF LAW

1.  Basal cell carcinoma was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2010).

2.  Squamous cell carcinoma was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for basal 
cell and squamous cell carcinomas due to his exposure to ionizing 
radiation in service.  He served on active duty from June 1944 to 
June 1946.  He alleges ionizing radiation exposure on two 
separate bases: 

(1)	as a result of his Occupation of Nagasaki following 
detonation of the atomic bomb; and
(2)	as a result of exposure to excessive sun while serving 
in the Asiatic-Pacific Theatre of War during World War 
II.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Malignant tumors may be presumed to have been incurred in service 
if manifest to a compensable degree within one year from 
discharge from service (1947), provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309(a).

The Veteran is deemed a "radiation-exposed veteran" due to his 
participation in the Occupation of Nagasaki following detonation 
of an atomic bomb.  See 38 C.F.R. § 3.309(d)(3)(ii)(A).  

Service connection based upon exposure to ionizing radiation can 
be awarded on three different legal bases.  Service connection 
may be established under the provisions of 38 C.F.R. § 3.309(d), 
38 C.F.R. § 3.311, or on the basis of direct, or in certain cases 
presumptive, service connection.  See Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

First, service connection for a radiation-exposed veteran may be 
established on a presumptive basis under 38 U.S.C.A. § 1112(c)(2) 
or 38 C.F.R. § 3.309(d).  However, basal cell carcinoma, squamous 
cell carcinoma and actinic keratosis are not subject to 
presumptive service connection under 38 C.F.R. § 3.309(d)(2).

As to the second method, 38 C.F.R. § 3.311 provides special 
procedures for VA on behalf of a veteran who was exposed to 
ionizing radiation in service and manifests a radiogenic disease 
to assist a veteran prove his or her claim on a direct basis.  
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  Skin cancer is 
specifically listed as a radiogenic disease under these 
provisions.  As such, the specialized development procedures of 
38 C.F.R. § 3.311(b) have been applied in this case.

As to the third method, even when a Veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established under 
VA's general laws governing the awards of service connection.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); 
McCartt v. West, 12 Vet. App. 164, 167 (1999).

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Notably, the benefit of the doubt doctrine is not applicable 
based on pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

The Veteran's service treatment records (STRs) do not reflect any 
lay or medical evidence of skin cancer, actinic keratosis, or 
excessive sun exposure.  The service separation examination, 
dated June 1946, reflected a normal clinical evaluation of the 
skin, providing some limited evidence against this claim.

Overall, the Veteran's STRs provide evidence against these 
claims, failing to include lay or medical evidence showing the 
onset of skin cancer or sunburns during active service.

The Veteran's postservice private medical records, which are 
somewhat illegible, reflect his treatment for basal cell 
carcinoma (BCC) involving his cheeks, nose, forehead, neck, upper 
back, upper chest and under eye area as well as squamous cell 
carcinoma involving his left temple and left neck.  He also has 
actinic keratoses (AK's) involving multiple body parts.  

All these disorders were first treated in 1997 or thereafter, 
more than one-half century after service from June 1944 to June 
1946.

A December 1998 private clinical record provided an impression of 
radiation dermatitis with no further explanation.  However, the 
Veteran was advised to wear protective sun clothing.

The Veteran has reported first being treated for skin cancer in 
"1973," but there is no medical information of record 
confirming such treatment.

The Board notes that the multi-year gap between the Veteran's 
discharge from active duty service (1946) and the initial onset 
of the disorders (1973 according to the Veteran and 1997 
according to the medical records) is not consistent with a 
finding of in-service onset.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).

As there is no lay or medical evidence indicating the onset of a 
malignant tumor within the first postservice year, the 
presumptive provisions governing chronic diseases under 38 C.F.R. 
§ 3.309(a) do not apply. 

However, the Veteran has confirmed exposure to ionizing radiation 
based upon his presence during the Occupation of Nagasaki 
following detonation of an atomic bomb.  The Veteran was present 
in Nagasaki from September 23-28, 1945.  The Defense Threat 
Reduction Agency (DTRA) has provided the following dose estimate:

Type of ionizing radiation 
exposure
Dosage
Total external gamma dose
0.040 rem
Upper bound total external 
gamma dose
0.12 rem


Total skin dose beta plus gamma 
(back)
0.25 rem*
Upper bound total skin dose 
beta plus gamma (back)
0.76 rem


Total skin dose beta plus gamma 
(neck/head)
0.23 rem*
Upper bound total skin dose 
beta plus gamma (neck/head)
0.69 rem


Neutron radiation
None


* Includes the contribution 
from the external gamma dose 
component


A March 2009 opinion from VA's Chief Public Health and 
Environmental Hazards Office (CPHEHO) indicated that it was 
unlikely that any of the Veteran's skin cancers could be 
attributed to his ionizing radiation exposure during service.  
This opinion was based, in part, upon the Interactive 
Radioepidemiological Program (IREP) of the National Institute for 
Occupational Safety and Health (NIOSH) which calculated a 99th 
percentile for the probability of causation of not more than 
14.39 percent for any of the Veteran's skin cancers.

The Veteran is also known to have served in the Asiatic-Pacific 
Theater of War during World War II aboard the USS MENARD, which 
had ports of call in the Marshalls, Carolines and Marianas.  The 
Veteran further reports sun exposure while serving aboard the USS 
ARISTEUS.  

The Board concedes that such service involved sun exposure.  This 
is not at issue.  However, the Veteran's descriptions regarding 
the extent of his sun exposure during service is inconsistent.

The Veteran primarily had a military occupational specialty as a 
Quartermaster, Third Class.  In a statement received in April 
2003, the Veteran described working below deck in the steering 
area during his approximate 19 months of service aboard the USS 
MENARD.  However, in a June 2009 statement, the Veteran alleged 
"much sun exposure" while being assigned to the navigational 
bridge during approximately 20 months of service aboard the USS 
MENARD, plus an additional 2 months of service aboard the USS 
ARISTEUS.

During his interview with the July 2008 VA Compensation and 
Pension (C&P) examiner, the Veteran reported living in California 
since the age of 14 before joining the U.S. Navy.  While serving 
aboard the USS MENARD, he spent "some" of his time on deck and 
aboard the bridge, which were uncovered.  He had three weeks of 
shore leave where he was able to swim.  He had "some sunburns," 
but never any blistering burns.  He denied significant sun 
exposure before and after his military service.

The July 2008 VA C&P examiner opined that the Veteran had 
"limited" sun exposure during service which, when compared to 
other Veteran patients who served on the ground in the Pacific 
Theatre, made it less likely as not that his skin cancers were 
caused by or a result of sun exposure during service, providing 
evidence against this claim. 

Additional evidence of record includes a July 2003 VA CPHEHO 
memorandum that cited a medical treatise for the proposition that 
sun exposure is the principal cause of skin cancer.

As a result of all of this evidence, the Board sought expert 
medical opinion to address the significance of the December 1998 
impression of radiation dermatitis, and to determine the 
likelihood that the Veteran's cumulative ionizing radiation dose 
through his participation in the Occupation of Nagasaki and 
sunlight exposure caused or aggravated his basal cell and 
squamous cell carcinomas.

A July 2010 opinion from a VHA physician states as follows:

I have been asked to provide an opinion as to whether 
this veteran's skin cancers are related to his service 
in the military.

The records supplied show that the veteran was 
diagnosed and treated for actinic keratoses, basal 
cell carcinomas, and squamous cell carcinomas between 
1997 and 2002.  There is no documentation of prior 
treatments.

Actinic keratoses, basal cell carcinomas and squamous 
cell carcinomas are primarily caused by ultraviolet 
radiation.  There are other less common causes 
including exposure to other forms of ionizing 
radiation.  The record shows that this veteran's 
exposure to ionizing radiation while in Japan was not 
significant.

The large number of skin cancers that this patient has 
had over the years suggests that he probably has a 
fair skin type and has accumulated enough sun exposure 
over the years since childhood to result in skin 
cancer formation.  Skin cancers develop years after 
exposure to ultraviolet radiation, so it is not 
unusual to see problems develop later in life.

Basal cell and squamous cell carcinomas are very 
common, and significant numbers of people including 
veterans are diagnosed with these cancers.  The damage 
from exposure is cumulative and it would be impossible 
to say how much his exposure to the sun in the 
military contributed to the damage.  However it is 
felt that even discounting his exposure in the 
military, he must have had enough ultraviolet exposure 
in his life to account for the numerous skin cancers 
and precancerous lesions.  Therefore, I would say that 
his time in the military was not a significant cause 
for the development of his skin cancers.

On review of the entire evidentiary record, the Board first finds 
that the DTRA has determined that the Veteran participated in the 
Occupation of Nagasaki from September 23-28, 1945 wherein the 
Veteran was exposed to ionizing radiation in a total external 
gamma dose of 0.04 rem with upper bound total dose of 0.12 rem, a 
total skin dose beta plus gamma to the back of .25 rem with an 
upper bound of .76 rem, a total skin dose beta plus gamma to the 
neck/head of .23 rem with an upper bound of .69 rem, and no 
neutron radiation.  

The Board finds no competent evidence of record calling into 
question the DTRA dose estimate.  Certainly, the Veteran has not 
provided any evidence of a "material difference" in the dose 
estimate from a "credible source" to warrant referring this 
case to an independent expert.  See 38 C.F.R. § 3.311(a)(3).

The Board next finds that the most credible evidence establishes 
that the Veteran had unprotected sunlight exposure during his 
service aboard the USS MENARD and the USS ARISTEUS, but that the 
majority of his service occurred in areas protected from 
sunlight, and was many years ago.  In this regard, the Board 
cannot ignore the fact that the Veteran lives in California, 
reasonably well known for being sunny. 

Beyond the above, the Board notes that the Veteran has provided 
extremely inconsistent reports of his sun exposure history over 
the years which impeaches his overall credibility before the 
Board.  The Veteran has provided an uncontradicted statement that 
he lived in California since the age of 14 before joining the 
U.S. Navy.  The Veteran has also reported sun exposure while 
serving aboard the USS MENARD and USS ARISTEUS.  However, the 
Veteran has alternatively reported working primarily below deck 
(Veteran's April 2003 statement), spending "some" of his time 
on deck and aboard the bridge (Veteran's statements to a VA C&P 
examiner in July 2008) and having much sun exposure at this time 
(Veteran's June 2009 statement).  All of these statements cannot 
be true. 

The Veteran primarily had a military occupational specialty as a 
Quartermaster, Third Class.  Overall, the Veteran's allegation of 
spending a majority of his time below deck of the USS MENARD and 
USS ARISTEUS is most consistent with his military occupational 
specialty.  It is also consistent with the first statement he 
made on the matter, which adds an additional element of 
reliability.  The Board also concludes that the Veteran's adamant 
denial of no significant sun exposure before and after service is 
not credible.  In this respect, the VHA and VA examiners 
determined that such a report is not consistent with his overall 
findings.  When being treated in 1998, the Veteran was advised to 
wear protective clothing implying his exposure to the sun at that 
time.

The Board finally finds that the Veteran's basal and squamous 
cell carcinomas, which were first shown medically many years 
after his period of active service, were not caused by the 
cumulative exposure to ionizing and ultraviolet radiation in 
service.  

The most persuasive evidence in this case consists of the July 
2010 VHA examiner opinion who found that the Veteran's cumulative 
exposure to ionizing and ultraviolet radiation was not a 
significant, or likely, cause for his development of basal and 
squamous cell carcinomas as well as the precancerous actinic 
keratoses lesions.  This examiner explained that the primary 
cause of such cancers involved ultraviolet light, to which the 
examiner determined the Veteran had a lifelong cumulative 
exposure which accounted for his skin cancers as opposed to a 
brief history of sun exposure during service.  

Overall, the VHA examiner considered the entire evidentiary 
record and provided a well reasoned opinion for the ultimate 
conclusion reached.  Notably, the VHA examiner stated that it was 
"impossible" to say how much of the Veteran's military sun 
exposure contributed to his overall skin damage, but nevertheless 
explained that the Veteran's cancers would have occurred when 
discounting the military sun exposure.  The Board believes that 
the VHA examiner provided the best answer medically possible 
given the state of science, and that further clarification is not 
warranted.  See generally Jones (Michael) v. Shinseki, 23 Vet. 
App. 382 (2010) (recognizing the legitimacy of an inconclusive 
medical opinion where the limits of medical knowledge prevent a 
determination of the exact cause of a disorder).

The VHA examiner's opinion is further buttressed by the March 
2009 CPHEHO opinion who indicated that it was unlikely that any 
of the Veteran's skin cancers could be attributed to his ionizing 
radiation exposure during service.  This opinion was based, in 
part, upon the NIOSH IREP calculations.

The VHA examiner's opinion is additionally consistent with the 
opinion of the July 2008 VA examiner who opined that the Veteran 
had "limited" sun exposure during service which, when compared 
to other Veteran patients who served on the ground in the Pacific 
Theatre, made it less likely as not that his skin cancers were 
caused by or a result of sun exposure during service.

In so finding, the Board acknowledges the Veteran's belief that 
his skin cancers were caused by his ionizing and ultraviolet 
radiation in service.  Clearly, VA regulations consider skin 
cancer as a "radiogenic" disease that, in essence, concedes 
that a possibility exists that ionizing radiation exposure could 
lead to the development of such cancer.  This is further 
recognized by the July 2003 VA CPHEHO memorandum which stated 
that sun exposure is recognized as the principal cause of skin 
cancer.

But, as noted in 61 Fed. Reg. 50264 (Sept. 25, 1996), the degree 
to which radiation exposure is a factor to the development of a 
malignancy varies depending on the type of malignancy, the amount 
rate and type of radiation exposure, and other relevant risk 
factors such as age at time of exposure.  The question presented 
in this case is whether the Veteran's presumed level of ionizing 
and ultraviolet radiation exposure was sufficient to induce his 
skin cancers.

The opinions in this case by the July 2010 VHA examiner, the 
March 2009 VA CPHEHO and the July 2008 VA examiner take into 
account these factors at arriving at opinions in this case.  
Clearly, the probative value of these assessments greatly 
outweigh the generic medical treatise materials which provide 
some support for these claims but do not speak to the specific 
facts of this case.  See Sacks v. West, 11 Vet. App. 314 (1998) 
(a generic medical treatise evidence that does not specifically 
opine to the particular facts of the appellant's case holds 
little probative value).  These examiner opinions also greatly 
outweigh the opinions and assertions offered by the Veteran, as 
these examiners possess much greater expertise and training to 
speak to the complicated medical and scientific issues at hand.

After consideration of all the lay and medical evidence of 
record, the Board finds that the preponderance of the evidence is 
against the claims.  Therefore, the benefit of the doubt doctrine 
is not applicable and the claims for service connection for basal 
and squamous cell carcinomas (including the precursor actinic 
keratoses) must be denied.  38 U.S.C.A. § 5107(b).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran filed his service connection claims in March 2001 
alleging service connection for skin cancer due to sun exposure.  
A pre-adjudicatory June 2001 RO letter advised the Veteran of the 
types of evidence and/or information deemed necessary to 
substantiate a basic service connection claim as well as the 
relative duties on the part of the Veteran and VA in developing 
his claims.  A pre-adjudicatory RO letter dated September 2001 
specifically addressed the types of evidence and/or information 
deemed necessary to substantiate the claim based upon sun 
exposure.

In September 2001, the Veteran first raised the theory of 
ionizing radiation exposure, but he was not provided notice as to 
this aspect of the claims before the claims were first 
adjudicated in February 2002.

Thereafter, the Veteran was sent corrective VCAA notice on the 
ionizing radiation aspect of the claims in December 2002 which 
clearly satisfied the VCAA notice content requirements.  A 
corrective notice regarding the criteria for establishing 
disability ratings and effective dates of awards was sent in 
March 2006.  These timing deficiencies were cured with the 
readjudication of the claims in the May 2009 Supplemental 
Statement of the Case (basal cell carcinoma) and the January 2010 
Statement of the Case (squamous cell carcinoma).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Overall, the Board finds that the minor notice errors in this 
case were not prejudicial to the Veteran.  As the claims remain 
denied, the downstream issues regarding disability ratings and 
effective dates of awards are not implicated so no prejudice 
accrues to the Veteran.  With respect to the ionizing radiation 
aspect of the claims, the Veteran submitted a statement for DTRA 
review that was incorporated into their dose estimate.  Notably, 
the Veteran acknowledged to DTRA that this was the correct 
scenario.   As such, the Veteran has clearly had a meaningful 
opportunity to participate effectively in the processing of his 
claims and given ample time to provide evidence and/or argument.  
For these reasons, it is not prejudicial to the Veteran for the 
Board to proceed to finally decide this appeal as no timing 
errors have affected the essential fairness of the adjudications.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him or her in the 
procurement of STRs and other pertinent records, and providing an 
examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained all relevant STRs, VA clinical records, and private 
clinical records.  The Board is unaware of any additional, 
available private medical records for which the Veteran has both 
identified and authorized VA to obtain on his behalf.  The 
Veteran has also not reported that any relevant records exist 
from the Social Security Administration.

In this case, VA has obtained multiple opinions to decide the 
case.  With respect to the theory of ionizing radiation, VA fully 
complied with the special evidentiary procedures set forth in 
38 C.F.R. § 3.311 for claims involving radiogenic diseases.  A 
dose estimate was obtained from DTRA based upon consideration of 
the Veteran's allegations and revised procedures for dose 
estimates.  As indicated above, the Veteran has not disputed this 
dose estimate from any credible source to warrant further 
evaluation.  See 38 C.F.R. § 3.311(a)(3).

VA also obtained opinion from VA's CPHEHO in March 2009 which 
takes into account the particular facts of this case, including 
the age and onset of disease, the total dose estimate of ionizing 
radiation exposure, and consideration of the likely etiology due 
to ionizing radiation exposure based upon the NIOSH IREP.

Furthermore, VA acknowledged that the Veteran's additional 
exposure to ultraviolet radiation required specific 
consideration.  The RO obtained a medical opinion on this issue 
in July 2008.  To ensure complete development of the claims, the 
Board ordered a VHA opinion to ensure that consideration was 
given to the cumulative effects of both ionizing and ultraviolet 
radiation exposure.  As indicated above, the Board believes that 
the VHA examiner provided the best answer medically possible 
given the state of science.  See generally Jones (Michael), 23 
Vet. App. 382 (2010).

Overall, the Board finds that the medical opinions obtained, when 
considered in their totality, provide sufficient evidence to 
decide the claims and that no reasonable possibility exists that 
any further medical examination or opinion would be capable of 
substantiating the claims.  Notably, the Veteran does not allege 
persistent or recurrent symptoms of disability since service.  
See generally McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

ORDER

The claim of entitlement to service connection for basal cell 
carcinoma, claimed as due to ionizing radiation exposure and/or 
excessive sun exposure, is denied.

The claim of entitlement to service connection for squamous cell 
carcinoma, claimed as due to ionizing radiation exposure and/or 
excessive sun exposure, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


